DETAILED ACTION
This Office Action is in response to Amendment filed on April 05, 2022. 
In the instant amendment, claims 1, 10, and 20 are independent claims; claims 1, 3, 8, 10-13, 15, and 20 are currently amended; claims 2, 4-7, 9, 14, and 16-19 are original.
Claims 1-20 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed April 05, 2022 has been entered. Claims 1, 10, and 20 are independent claims; claims 1, 3, 8, 10-13, 15, and 20 are currently amended; claims 2, 4-7, 9, 14, and 16-19 are original. After further consideration, applicant’s amendments and arguments to claims are persuasive to overcome drawing objections and all 112 claim rejections as set forth in the most recent office action mailed 01/07/2022. 

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, the term "the controller" should be "a controller" (emphasis added) since the claim languages “the controller” appear for the first time, however, read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Response to Argument
On page 7 of remarks of 04/05/2022, applicant states that Holt reference is directed exclusively to a hydrogen sensor. Examiner disagrees because para. 0069 of Holt teaches another embodiment, in which tubular sensor device with dual sensor element may be useful with sensor coatings for detecting other gases, including but not limited to carbon monoxide, methane, hydrogen sulfide, sulfur oxides, nitrogen oxides, humidity, and ammonia. Such devices are expected to have improved baseline resistance if the gas sensor materials are susceptible to environmental effects. Hence, Holt reference is NOT directed exclusively to a hydrogen sensor.
Applicant further argues that there is no teaching or suggestion in Holt reference of actually providing an output based on a detected carbon monoxide or methane concentration. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). In this case, White reference already taught providing an output based on a detected carbon monoxide or methane concentration ([0067]: fuel analysis system 288 determine a concentration of combustible components within the fuel 70, which includes but are not limited to CO, methane or any combination thereof. The fuel analysis system includes a CO sensor, a methane sensor). Examiner relies on Holt reference for teachings of a concept of: a dual carbon monoxide-methane sensor ([0069] of Holt).
Note that Examiner understands that while Holt teaches a hydrogen sensitive composite material that minimizes cross-sensitivity to gases such as carbon monoxide and others, Holt also teaches other embodiments, in which tubular sensor device with dual sensor element may be useful with sensor coatings for detecting other gases, including but not limited to carbon monoxide, methane, hydrogen sulfide, sulfur oxides, nitrogen oxides, humidity, and ammonia. Such devices are expected to have improved baseline resistance if the gas sensor materials are susceptible to environmental effects ([0069]). Examiner also relies on para. 0063 of Holt to teaches a concept of adjusting/controlling operating temperature so that almost all of the cross sensitivity to CO and CH4 can be tuned out or adjusted. Hence, it is obvious for one having ordinary skill in the art to control/adjust operating temperature of tubular sensor device with dual sensor element (which may be useful with sensor coatings for detecting other gases, including but not limited to carbon monoxide, methane) to have improved baseline resistance if the gas sensor materials are susceptible to environmental effects ([0069]).
For further clarification, para. 0068, which is cited on page 8 of the most recent office action mailed 01/07/2022, should be cited as para. 0069 because the cited content of “tubular sensor device with dual sensor elements for detecting other gases, including but not limited to carbon monoxide, methane” on page 8 of the most recent office action mailed 01/07/2022 is belong to para. 0069.
Furthermore, applicant did not address motivations pointed out on pages 7-9 of the most recent office action mailed 01/07/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over White – EP 3077643 and in further view of Holt – WO 2008045568.
As to claim 1, White teaches a combustion analyzer comprising: an oxygen sensor configured to detect oxygen in a combustion process and generate a first sensor signal indicative of a concentration of oxygen; a methane sensor provides a second sensor signal indicative of methane concentration and a carbon monoxide sensor provides a third sensor signal indicative of carbon monoxide concentration; wherein the combustion analyzer is configured to determine the concentration of oxygen based on the first sensor signal ([0067]: fuel analysis system 288 determine a concentration of combustible components within the fuel 70, which includes but are not limited to CO, methane or any combination thereof. The fuel analysis system includes a CO sensor, a methane sensor; [0072]: White further teaches plurality of sensors 306, each sensor 306 capable of detecting parameters of combustion products 172 including, but not limited to, an oxygen concentration. The one or more sensors 306 also includes CO sensors, methane sensors. Sensors 306 is any suitable type and construction that enables sensing of combustion products, properties of the combustion products or a combination thereof; and control system 100 corresponds to “a controller” configured to receive sensor signals (control system 100 to obtain sensor feedback 130, wherein sensor feedback 130 is obtained from sensors distributed throughout the SEGR gas turbine system 52), wherein control system 100 includes a controller 118 as in [0033]; thus “a combustion analyzer comprising: an oxygen sensor configured to detect oxygen in a combustion process and generate a first sensor signal indicative of a concentration of oxygen; a methane sensor provides a second sensor signal indicative of methane concentration and a carbon monoxide sensor provides a third sensor signal indicative of carbon monoxide concentration; and a controller configured to receive sensor signals; wherein the combustion analyzer is configured to determine the concentration of oxygen based on the first sensor signal”). 
White does not explicitly teach a dual carbon monoxide-methane sensor configured to operate at a temperature of 600°C and provide a second sensor signal indicative of methane concentration and to operate at 300°C to selectively provide a third sensor signal indicative of carbon monoxide concentration; and a controller configured to receive the sensor signals, determine the concentration of oxygen and generate a carbon monoxide concentration output and a methane concentration output based on the dual carbon monoxide-methane sensor signals and the concentration of oxygen.
Another embodiment of White teaches that control system 100 analyze sensor feedback 130 and control one or more components to selectively control/determine exhaust emissions i.e. concentration levels of i.e. oxygen, Carbon monoxide (CO) within a target range ([0037]); and control system 100 and/or controller 118 utilize feedback obtained from any one or a combination of sensors 306 to adjust flow of fuel 70 to adjust ratio of fuel to oxidant in each of combustors to achieve combustion at a desired equivalence ratio [0076]); wherein the controller generates, based on the sensor signals, a control signal (as recited in claim 4) ([0034]: control signals from controller 118 enable control based on sensor feedback 130; thus “wherein the controller generates, based on the sensor signals, a control signal”); wherein the control signal is configured to adjust flow of fuel or air to the combustion process (as recited in claim 5) ([0034 and 0036]: using feedback 130, control system or controller 118 generates control signal to adjust intake flow of exhaust gas that combust within the SEGR gas turbine system 52; thus “wherein the control signal is configured to adjust flow of fuel or air to the combustion process”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify controller of White with another embodiment of White to include a controller configured to receive the sensor signals, determine the concentration of oxygen and generate a carbon monoxide concentration output and a methane concentration output based on the carbon monoxide sensor signal and the methane sensor signal and the concentration of oxygen, to selectively control exhaust emissions (e.g., concentration levels) of combustible components within a target range ([0037]).
Modified White does not explicitly teach a dual carbon monoxide-methane sensor configured to operate at a temperature of 600°C and provide a second sensor signal indicative of methane concentration and to operate at 300°C to selectively provide a third sensor signal indicative of carbon monoxide concentration.
Holt teaches a concept of: a dual carbon monoxide-methane sensor ([0069]: tubular sensor device with dual sensor elements for detecting other gases, including but not limited to carbon monoxide, methane; thus “a dual carbon monoxide-methane sensor”).
Since Holt also teaches adjusting/controlling operating temperature so that almost all of the cross sensitivity to CO and CH4 can be tuned out or adjusted; operating temperature is selected to control cross-sensitivity of sensor device ([0063] and claim 12 of Holt), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify carbon monoxide sensor and methane sensor of modified White with concept teachings of Holt to include a dual carbon monoxide-methane sensor configured to operate at a temperature of 600°C and provide a second sensor signal indicative of methane concentration and to operate at 300°C to selectively provide a third sensor signal indicative of carbon monoxide concentration; and wherein the combustion analyzer is configured to determine the concentration of oxygen based on the first sensor signal and generate a carbon monoxide concentration output and a methane concentration output based on the dual carbon monoxide-methane sensor signals and the concentration of oxygen (as recited in claim 1), to have improved baseline resistance if gas sensor materials are susceptible to environmental effects ([0069]). Furthermore, it would thus have been obvious for one having ordinary skill in the art to choose/select desired/optimal operating temperature for sensor to suit with each combustible components i.e. CO and/or methane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. operating temperature of a dual carbon monoxide-methane sensor) i.e. (a dual carbon monoxide-methane sensor configured to operate at a temperature of 600°C and provide a second sensor signal indicative of methane concentration and to operate at 300°C to selectively provide a third sensor signal indicative of carbon monoxide concentration) (as recited in claim 1); (wherein the dual carbon monoxide-methane sensor is operated at 600°C at startup) (as recited in claim 3) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955), while controlling cross-sensitivity of sensor device. Furthermore, it would thus have been obvious for one having ordinary skill in the art to include a dual carbon monoxide-methane sensor configured to operate at a temperature of 600°C and provide a second sensor signal indicative of methane concentration and to operate at 300°C to selectively provide a third sensor signal indicative of carbon monoxide concentration; and wherein the combustion analyzer is configured to determine the concentration of oxygen based on the first sensor signal and generate a carbon monoxide concentration output and a methane concentration output based on the dual carbon monoxide-methane sensor signals and the concentration of oxygen (as recited in claim 1); wherein the dual carbon monoxide-methane sensor is operated at 600°C at startup (as recited in claim 3), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to have improved baseline resistance if gas sensor materials are susceptible to environmental effects while controlling cross-sensitivity of sensor device via selecting operating temperature of sensor device) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
 
As to claims 3-5, claims 3-5 are rejected as reasons stated in the rejection of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over White – EP 3077643 and in further view of Holt – WO 2008045568 and further in further view of Visser – US 5265417.
As to claim 2, modified White teaches all limitations of claim 1, it does not explicitly teach wherein the dual carbon monoxide-methane sensor comprises a calorimetric catalytic carbon monoxide sensor.
Visser teaches a concept of: catalytic differential calorimetric sensor is used to determine carbon monoxide (col.7, lines 10-11).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified White with concept teachings of Visser to include wherein the dual carbon monoxide-methane sensor comprises a calorimetric catalytic carbon monoxide sensor, to determine hydrocarbon conversion efficiency of a catalytic converter utilized in conjunction with an internal combustion engine (col.1, lines 57-60).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White – EP 3077643 and in further view of Holt – WO 2008045568 and further in further view of Coe - GB 2518155. 
As to claim 6, modified White teaches all limitations of claim 1, it does not explicitly teach wherein the control signal is configured to generate an alert.
Coe teaches a concept of: an alarm is generated if carbon monoxide content reaches a dangerously high content, which is an indication of any fires or potential fires ([0010] and [0044]).
Since White teaches wherein the controller generates, based on the sensor signals, a control signal (see reasons stated in the rejection of claim 1), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified White with concept teachings of Coe to include wherein the control signal is configured to generate an alert, for indication of any fires or potential fires aspect ([0010] and [0044]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for indication of any fires or potential fires aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if all 112 rejections are overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Instant claim 7 includes wherein the control signal is configured to apply a methane calibration algorithm when the concentration of oxygen is above a certain threshold, wherein the methane calibration algorithm comprises changing a temperature of the dual carbon monoxide-methane sensor, in combination with the other recited elements, were not reasonably found in the Prior Art.

Instant claim 8 includes wherein the control signal is configured to bring the dual carbon monoxide-methane sensor to 300°C and apply a carbon monoxide calibration algorithm when the concentration of oxygen is below a certain threshold, wherein the carbon monoxide calibration algorithm comprises changing a temperature of the dual carbon monoxide-methane sensor, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 9 is also objected based on their dependency on claim 8. 

Claims 10 and 20 are allowable once all 112 rejections are overcome.

Instant claim 10 includes applying, when the oxygen concentration is a below the threshold, a carbon monoxide calibration algorithm configured to allow the dual carbon monoxide-methane sensor to detect carbon monoxide within the combustion process and generate a sensor signal indicative of a concentration of carbon monoxide; applying, when the concentration is above the threshold, a methane calibration algorithm configured to allow the dual carbon monoxide-methane sensor to detect methane within the combustion process and generate a sensor signal indicative of a concentration of methane, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 11-19 is also allowable based on their dependency on claim 10. 

Instant claim 20 includes a controller configured to determine the concentration of oxygen based on the first signal and compare it to a threshold, wherein the controller selectively generates a control signal, based on the comparison, to heat the dual carbon monoxide- -23-R302.12-0085methane sensor to 600°C, in combination with the other recited elements, were not reasonably found in the Prior Art. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 6070450, which teaches dual gas sensor for detecting methane and CO (fig.2 and col.4, lines 46-52) at a measuring temperature of 300°C and 500°C (col.8, lines 42-43).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861